PER CURIAM.
The appellant filed a timely rule 3.801 motion asserting that he is entitled to jail credit for the time he was held in the Escambia County Jail awaiting his second trial until the date of sentencing, June 29, 2012. See § 921.161(1)-(2), Fla. Stat.; Kitchen v. State, 20 So.3d 975 (Fla. 4th DCA 2009). The state concedes that appellant is entitled to this jail credit. We therefore reverse and remand for the trial court to determine and award the amount of jail credit to be awarded for this time period. See Kitchen at 977 (citing Hidalgo v. State, 729 So.2d 984, 986-87 (Fla. 3d DCA 1999)).
REVERSED AND REMANDED.
ROBERTS, C.J., MARSTILLER and MAKAR, JJ., concur.